DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“blade storing part” in claim 1 (noting that the term “storing” is a function, such that the claim recites a part for performing the function of blade storing, but recites no additional structure to perform the function of blade storing) and
“board storing part” in claim 1 (noting that the term “storing” is a function, such that the claim recites a part for performing the function of board storing, but recites no additional structure to perform the function of blade storing).  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 3 is objected to because of the following informalities:  On line 5 of the claim, “one of the holding parts” should be changed to “wherein one of the two holding parts.”  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  On line 8 of the claim, “the other of the holding parts” should be changed to “the other of the two holding parts”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cutting blade stored in a blade storing part" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the board stored in a board storing part" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim limitation “board storing part” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (of board storing) and to clearly link the structure, material, or acts to the function.  Rather, the specification as filed on 7/27/2021 simply states the following:
Moreover, implements other than the parts used for replacement of the cutting blades 36 and 52 may be stored in the placement part 202. For example, on the placement surface 202a of the placement part 202, a board storing part (dressing board storing part) 208 that stores a plate-shaped board (dressing board) 19 used for dressing of the cutting blades 36 and 52 and a board storing part (inspection board storing part) 210 that stores a plate- shaped board (inspection board) 21 used for inspection of the cutting blades 36 and 52 are disposed [specification, page 66];
Furthermore, in addition to the replacement of the cutting blade 36 or 52, the replacement apparatus 100 can execute also replacement of the used board 19 or 21 placed on the chuck table 22 or the chuck table 26 (see FIG. 1) with the board 19 or 21 for replacement stored in the board storing part 208 or 210 (see FIG. 10A). Operation of the holding parts 150A and 150B when the board 19 or 21 is replaced will be described below [specification, page 80];
First, the board 19 for replacement is placed over the placement surface 202a of the placement part 202 included in the stock unit 200 (see FIG. 10A) (preparation step). Specifically, the board 19 for replacement (unused board 19) is housed in the board storing part 208 fixed onto the placement surface 202a of the placement part 202. The stock unit 200 restocked with the board 19 for replacement is housed in the container 8 (see FIG. 1). Then, the stock unit 200 is drawn out from the container 8 by the first conveying unit 72 and is conveyed onto the cover 78 in the closed state. Thereby, the board 19 for replacement is prepared over the cover 78. The stock unit 200 may be disposed on the pair of guide rails 16 or on the chuck table 22 [specification, pages 89-90];
By the above procedure, replacement of the board 19 disposed on the chuck table 26 is executed. Then, the used board 19 held by the holding part 150A is placed in the board storing part 208 of the stock unit 200 [specification, page 93];
The board storing parts 208 and 210 illustrated in FIG. 10A may be fixed onto the placement surface 252a of the placement part 252. In this case, the boards 19 and 21 for replacement are also stored in the stock unit 250. Furthermore, the replacement unit 76 can hold the board 19 or 21 for replacement stored in the stock unit 250 and replace the used board 19 or 21 placed on the chuck table 26 with the board 19 or 21 for replacement (see FIG. 15A to FIG. 15D) [specification, page 99].

Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how or in what way that the board storing part performs the entire claimed function of board storing, or what specific structures constitute the board storing part (or the equivalent(s) thereof).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Lines 14-15 of claim 1 state, “the replacement apparatus includes a holding part that holds the cutting blade and the board under suction.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which cutting blade and which board that is being referenced in this limitation, e.g. Is the cutting blade of line 15 the mounted cutting blade or the cutting blade stored in a blade storing part?  Likewise, is the board of line 15 the board that is held on the chuck table or the board stored in the board storing part?
Lines 16-19 of claim 1 state, “the holding part includes a blade suction pad that gets contact with the cutting blade or a base for fixing the cutting blade and holds the cutting blade under suction and a board support part…”  This limitation is viewed to be vague and indefinite, because it is unclear if the terms “includes” and “or” are intended to mean that the holding part includes “a blade suction pad that gets contact with the cutting blade” or “a base for fixing the cutting blade and holds the cutting blade under suction and a board support part…,” or if instead, the terms “includes” and “or” are intended to mean that said holding part includes each of a blade suction pad and a board support part, and the blade suction pad contacts “the cutting blade” or “a base for fixing the cutting blade.”  
Lines 16-17 of claim 1 state, “a blade suction pad that gets contact with the cutting blade or a base for fixing the cutting blade.”  This limitation is viewed to be vague and indefinite, since it is unclear as to what is meant by a blade suction pad “that gets contact with the cutting blade or a base for fixing the cutting blade,” noting that this limitation appears to be incomplete as a word or multiple words appear to be missing.  Is Applicant simply trying to claim, for example, that the blade suction pad contacts the cutting blade or contacts a base for fixing the cutting blade? 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structure to perform the following claimed function(s):
Board storing (claim 1, lines 12-13).
Thus, the specification does not demonstrate that Applicant has made an invention that achieves the claimed function(s), because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, as best understood in view of the rejections thereof under 35 U.S.C. 112, are rejected under 35 U.S.C. 103 as being unpatentable over Sekiya (U.S. PG Publication No. 2018/0215010 A1) in view of Azuma et al. (U.S. Patent No. 6,030,326 A). 
Claim 1:  Figures 1 and 3A of Sekiya show a cutting apparatus (2) that cuts a workpiece (11) by a cutting blade (46).  As to the cutting apparatus (2), it can be seen in Figure 1 that it (2) comprises a first chuck table (14) and a second chuck table (18).  Please note that the first chuck table (14) and the second chuck table (18) each constitute a respective chuck table that holds a board (21), e.g. a laminated dressing board (21), in which a groove (21c, 21d) (please see Figures 3A and 3B) is formed through cutting of the board (21) by the cutting blade (46).  Please be advised that at least Figures 3A and 3B show the first chuck table (14) as holding the board (21) in which a groove (21c, 21d) is formed through cutting of the board (21) by the cutting blade (46).  It is also advised though, that Sekiya provides disclosure upon the second chuck table (18) being used for holding the board (21) [paragraphs 0025, 0031].  When the second chuck table (18) holds the board (21), a groove is able to be formed in the board (21) simply by bringing the cutting blade (46) in operative contact with the board (21) such that the cutting blade (46) is lowered, for example, in the Z-direction (please see Figure 1 for the Z-direction) through the setting dressing layer (21a) of the board (21).  (Please see Figure 3A for the setting dressing layer (21a)).
	Next, lines 12-13 of claim 1 set forth, “a board storing part,” where “a board storing part” is presumed to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, because adequate structure has not been identified within the specification for performing the claimed function, “a board storing part” has been interpreted for the purpose of applying prior art as any known mechanical structure that can perform the function of “board storing.”  With respect to Sekiya, please be advised that the cutting apparatus (2) further includes a cassette (8) in which the board (21) may be accommodated [paragraph 0021] (see Figure 1).  Noting this, Examiner now directs attention to Figure 2B, which shows an annular frame (25) on which the board (21) is mounted.  Please note that either the cassette (8) or the annular frame (25) may be considered to constitute a board storing part, as each (8, 25) performs the claimed function of board storing.  The cassette (8) stores the board (21) within its (8) confines prior to the board (21) being removed from the cassette (8) for subsequent holding on the chuck table (14 or 18), for example.  Similarly, the annular frame (25) stores the board (21) thereon prior to the board (21) being removed from the annular frame (25) for subsequent holding on the chuck table (14 or 18), for example.
	Next, as can be seen between Figures 1, 3A, and 3B, the cutting apparatus (2) further comprises a cutting unit (22) having a spindle (44) and a mount flange that is fixed to a tip of the spindle (44) and on which the cutting blade (46) is mounted.
	Sekiya though, does not provide disclosure upon the cutting apparatus (2) further comprising “a blade storing part” or “a replacement apparatus” wherein “the replacement apparatus includes a holding part.”  
	Azuma et al. discloses a replacement apparatus, which can be seen between Figure 2 and Figure 4.  As Figure 4 shows, the replacement apparatus comprising a gear box (43) to which two opposing holding parts (41, 41' and 42, 42') are attached.  The replacement apparatus further comprises each of a box (44), a rotation mechanism (45), a motor (46) that rotates the box (44), an arm (47) that is attached to a rotation mechanism (48), a motor (49) that rotates the arm (47), and a direct acting mechanism (50) [column 5, lines 7-46].  With this setup, Azuma et al.’s replacement apparatus is able to interface with a cutting unit and a blade magazine (70), each of which will be described in detail momentarily.
Next, please be advised that Figures 2, 3A, and 3B of Azuma et al. show a cutting unit having a spindle (11) and a mount flange (13) that is fixed to a tip of the spindle (11) and on which a cutting blade (17) is mounted.  Please note that the cutting blade (17) is part of a blade assembly (17, 18, 31) comprising the cutting blade (17), the annular held portion (18) of the cutting blade (17), and an auxiliary stopper (31) (see Figure 3A).  
Please note that line 11 of claim 1 sets forth therein, “a blade storing part.”  This claim limitation uses a generic placeholder (“part”) that is coupled with functional language without reciting sufficient structure to perform the recited function (“blade storing”).  Based on the foregoing, “a blade storing part” in line 11 of claim 1 is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  The “blade storing part” is interpreted as comprising “a case (blade case) made of plastic in which the cutting blade is housed” (according to page 65, lines 4-5 of Applicant’s specification filed on 7/27/2021), and equivalents thereto.  
With regards to Azuma et al., attention is directed to Figure 2, which shows therein a blade magazine (70) comprising two opposing accommodating plates (71, 72).  Each of the plates (71, 72) has four openings and each of the openings of each plate (71, 72) has therein a respective shaft (73) and holes (75) of a vacuum chuck.  Holes (75) of the vacuum chuck are formed around the corresponding shaft (73) so that a respective blade assembly (17, 18, 31) is held without falling from the associated accommodating plate (71, 72) [column 5, lines 47-58].  Please note that each accommodating plate (71, 72), via the openings, shafts (73), and holes (75) thereof, performs the function of blade storing when at least one blade assembly (17, 18, 31) is held therein.  It is noted that Figure 5 shows three blade assemblies (17, 18, 31) that are being held by one (71) of the two accommodating plates (71, 72).
Thus, each of Azuma et al.’s accommodating plates (71, 72) constitutes an equivalent of “a blade storing part.”  This is because the two accommodating plates (71, 72) each carry out the function specified in line 11 of claim 1, said function being “blade storing.”  Further, the two accommodating plates (71, 72) of Azuma et al. aren’t excluded by any explicit definition provided in Applicant’s specification.  Lastly, the two accommodating plates (71, 72) each perform the identical function specified in the claim (blade storing), and produce substantially the same result as the corresponding “blade storing part (204)” of Applicant.  As such, the two accommodating plates (71, 72) of Azuma et al. are an equivalent to the “blade storing part (204)” of Applicant, and as such, the two accommodating plates (71, 72) of Azuma et al. will hereinafter be referred to by Examiner as the “blade storing parts (71, 72).”
	Regarding the replacement apparatus, it functions to replace the cutting blade (17) mounted on the mount flange (13) with a stored cutting blade (17) that is stored within one of the blade storing parts (71, 72) [column 5, lines 61-63].  As such, when the cutting blade (17) mounted on the mount flange (13) requires exchange, it (17) can be exchanged out for the stored cutting blade (17) by means of the replacement apparatus.  (Note that when the cutting blade (17) mounted on the mount flange (13) is being exchanged by the replacement apparatus for the stored cutting blade (17), what is occurring is the blade assembly (17, 18, 31) that includes the stored cutting blade (17) replaces (by means of the replacement apparatus) the blade assembly (17, 18, 31) that includes the cutting blade (17) mounted on the mount flange (13)).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the cutting apparatus (2) of Sekiya with the replacement apparatus and blade magazine (70) (which includes the blade storing parts (71, 72)) of Azuma et al., and to have replaced the cutting unit (22) of Sekiya with the cutting unit of Azuma et al., so as to provide the cutting apparatus (2) of Sekiya with the advantages of being able to store replacement cutting blades and being able to replace (as required) used cutting blades mounted on the cutting unit.  
In making the above modification, the modified cutting apparatus (2) of Sekiya comprises two blade storing parts (71, 72) by means of the blade magazine (70) of Azuma et al.  The modified cutting apparatus (2) further comprises the replacement apparatus of Azuma et al., wherein said replacement apparatus comprises the two holding parts (41, 41' and 42, 42').  Also, the modified cutting apparatus (2) of Sekiya comprises the cutting unit of Azuma et al., the cutting unit having the spindle (11) and the mount flange (13), which is fixed to the tip of the spindle (11) and on which the cutting blade (17) is mounted.  
Regarding the replacement apparatus in the modified cutting apparatus (2) of Sekiya, it functions to replace the cutting blade (17) mounted on the mount flange (13) with the stored cutting blade (17) stored within one of the blade storing parts (71, 72) [column 5, lines 61-63].  The replacement apparatus though, is inherently capable of performing replacement of the laminated dressing board (21) of Sekiya that is placed on the (second) chuck table (18) with a stored board (21) that is stored in the annular frame/board storing part (25), for example.  
This is because the motor (46) that is associated with the rotation mechanism (45) (please see Figure 4 of Azuma et al.) of the replacement apparatus can be actuated such that the box (44) and gear box (43) thereof are rotated such that one of the holding parts (41, 41' and 42, 42') is rotated into a position disposed directly above the laminated dressing board (21) that is placed on the (second) chuck table (18), for example.  When in this position, the vacuum pumps (51, 52) can be independently controlled [Azuma et al. column 5, lines 31-34], and by means of negative pressure/suction from the vacuum pumps (51, 52), the laminated dressing board (21) can be picked up.  In doing so, said dressing board (21) will be held against the outside face of the one of the holding parts (41, 41' and 42, 42'), e.g. against the outside face of holding part (41, 41'), the outside face extending in a plane that is parallel and offset from a plane that a suction area (66) extends in for this holding part (41, 41').  (See Figure 4 of Azuma et al. for said suction area (66)).  
Once the laminated dressing board (21) that is placed on the (second) chuck table (18) has been removed, the replacement board (21) can be picked up in a similar manner.  That is to say the replacement apparatus can be actuated, for example, such that the box (44) and gear box (43) are rotated such that one of the holding parts (41, 41' and 42, 42'), e.g. holding part (41, 41'), is rotated into a position directly above the replacement dressing board (21) which is disposed on the annular frame/board storing part (25), for example.  At this time the vacuum pumps (51, 52) can be independently controlled, and by means of negative pressure/suction from the vacuum pumps (51, 52), the replacement dressing board (21) can be picked up.  The replacement apparatus can then be manipulated, via the motors and driving mechanisms thereof, so as to place on the (second) chuck table (18) the picked-up replacement dressing board (21).  Thus, in at least this particular way, the replacement apparatus is inherently capable of “[replacing] the board placed on the chuck table with the board stored in a board storing part.”  
With regards to the replacement apparatus, it is reiterated that it includes two holding parts (41, 41' and 42, 42'), said two holding parts (41, 41' and 42, 42') hold the cutting blade (17) and the board (21) under suction.  This is because the replacement apparatus (21) is provided with two independently controlled vacuum pumps (51, 52) (see Figure 2 of Azuma et al.), and because each holding part (41, 41' and 42, 42') has a respective vacuum holding mechanism having holes in the suction area (66) thereof [Azuma et al., column 5, lines 24-34].
With regards to the two holding parts (41, 41' and 42, 42'), each includes a respective suction area (66).  Each suction area (66) is a respective blade suction pad (66) that gets in contact with a base/auxiliary stopper (31) for fixing the cutting blade (17) associated therewith and holds the cutting blade (17) under suction.  Note Azuma’s disclosure of the blade suction pad (66) coming into contact with the top of the base/auxiliary stopper (31) [column 5, lines 24-27].  
Next, be advised that both holding parts (41, 41' and 42, 42') has a board support part in the form of its respective outside face (see below).  

    PNG
    media_image1.png
    592
    715
    media_image1.png
    Greyscale


Please be advised that the outside face of one holding part (41, 41') was described above, and it was noted how said outside face extends in a plane that is parallel and offset from the plane that the suction area/blade suction pad (66) extends in for this holding part (41, 41').  Figure 4 of Azuma et al. has been annotated and provided above so as to point out the board support part/ outside face for each of the two holding parts (41, 41' and 42, 42').  Note how each board support part/outside face protrudes to the outside of its associated holding part (41, 41' and 42, 42') relative to a tip of the corresponding blade suction pad (66).  
Lastly, due to the solid (not hollow) rectangular shape of the laminated dressing board (21) and replacement dressing board (21) (see Figures 2A and 2B of Azuma et al.) in combination with each of the holding parts (41, 41' and 42, 42') having a respective hexagonal wrench (63) extending there through, the boards (21) will not contact a blade suction pad (66) when being held.  Rather, when a given board (21) is being held, it will be held under suction by the one of the holding parts, e.g. holding part 41, 41', and it will be supported by the board support part/outside face of the one of the holding parts (41, 41').  This is possible, because while the given board (21) is in contact with the board support part/outside face of the one of the holding parts (41, 41'), negative pressure/ suction from the independently controlled vacuum pumps (51, 52) of the replacement apparatus will suck against the inside face of the given board (21), wherein said inside face of the given board (21) faces the blade suction pad (66) of the one of the holding parts (41, 41').  

Claim 2:  As can be seen in Figure 4 of Azuma et al., each holding part (41, 41' and 42, 42') in the modified cutting apparatus (2) of Sekiya comprises a respective suction path (55, 56) that is  connected to suction sources in the form of the independently controlled vacuum pumps (51, 52).  Also, each suction path (55, 56) communicates with a surface side of the blade suction pad (66) in which the corresponding vacuum holes are formed.  Please note that the surface side for each of the holding parts (41, 41' and 42, 42') faces a given cutting blade (17) that is held therein or the inside face of a given board (21) that is supported.  

Claim 3:  As was described above in the rejection of claim 1, the replacement apparatus comprises two holding parts (41, 41' and 42, 42').  
Please note that depending upon the control implemented by an operator of the modified cutting apparatus (2), one of the holding parts, e.g. holding part (41, 41'), can be used to hold the cutting blade (17) mounted on the mount flange (13) or the laminated dressing board (21) placed on the chuck table (14 or 18), while the other of the holding parts, e.g. holding part (42, 42'), can be used to hold the stored cutting blade (17) stored within one of the blade storing parts (71, 72) or the replacement dressing board (21) which is stored in the board storing part (8 or 25).  

Claim 4:  As can best be seen within Figure 3A of Azuma et al., the cutting blade (17) includes an annular held portion (18) and a cutting edge that is formed at an outer circumferential part of the annular held portion.  Please note that the cutting edge is the portion of the cutting blade (17) that extends radially outward from the annular held portion (18).  Please also note that by means of the base/auxiliary stopper (31) to which the cutting blade (17) is attached via its annular held portion (18), each holding part (41, 41' and 42, 42') holds the annular held portion (18) under suction through causing a negative pressure to act on said annular held portion (18).  

Claim 5:  As can best be seen between Figures 3A and 3B of Azuma et al., the base (31) includes a first surface (35), a second surface (33) that supports the cutting blade (17) by means of the annular held portion (18) of the cutting blade (17), and a through-hole that reaches the second surface (33) from the first surface (35).  Please be advised that the through-hole is the hole on which threads (34) are formed (please see Figure 3A).  
Note that each holding part (41, 41' and 42, 42') of the replacement apparatus is able to hold the base (31) of a given cutting blade (17) under suction by causing a negative pressure to act on the first surface (35) and to hold the given cutting blade (17) through causing a negative pressure to act on the second surface through the through hole.  This is because the base (31) is able to be received within each of the holding parts (41, 41' and 42, 42') so as to contact the blade suction pad (66) associated with a selected one of the holding parts (41, 41' and 42, 42').  In being received in this manner, actuation of the vacuum pumps (51, 52) of the replacement apparatus will cause negative pressure to be applied to the interior of the base (31) including to the first (35) and second surfaces (33) and the through hole thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722